DISMISS and Opinion Filed June 4, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-01322-CV

                               JOSE RODRIGUEZ, Appellant
                                          V.
                                MILAS FRANKLIN, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-03664-D

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice Francis
       Before the Court is the parties’ joint motion to dismiss the appeal and render judgment.

The parties inform the Court that they have settled their differences. They ask that we vacate the

trial court’s judgment and dismiss the appeal. We grant the parties’ motion. We vacate the trial

court’s judgment signed on June 29, 2012 and dismiss the appeal.           See TEX. R. APP. P.

42.1(a)(2).




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
121322F.P05                                        JUSTICE
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

JOSE RODRIGUEZ, Appellant                            On Appeal from the County Court at Law
                                                     No. 4, Dallas County, Texas.
No. 05-12-01322-CV          V.                       Trial Court Cause No. CC-12-03664-D.
                                                     Opinion delivered by Justice Francis.
MILAS FRANKLIN, Appellee                             Justices O’Neill and Fillmore, participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court signed
on June 29, 2012 is VACATED and the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered June 4, 2013




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–